DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “vibration severity unit” is best understood, in light of the Specification, to refer to categorical states and not to any numerical value.  As indicated at paragraph [4308] of the Specification the severity units may take the form of states, such as “acceptable,” “watch,” “resurvey,” “action soon,” and “immediate.”  Clearly these are states or qualitative assessments of severity, as opposed to numerical units, as the term “vibration severity unit” might suggest devoid of further context.

Drawings
The drawings are objected to because: 
Fig. 322 includes an equations for Severity and m that do not yield consistent units throughout the graph.  The expression m x Severity at the mid-frequency range will not yield meaningfully useful units in the range below 1200 cpm and the range above 18000 cpm.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Specification
The disclosure is objected to because of the following informalities: 
Equation (30601) at [4300] appears to be improper.  The specification teaches, in reference to Fig. 322, that the equation yields an acceptable severity level of approximately 2.5 mils for the low end range and 2.5 g’s for the high end range.  This is impossible, because A has values of inches per second.  It is unclear whether M is dimensionless (assuming 1200 and 18000 are included with appropriate units) or has dimensions of frequency in the low end range and time in the high end range (assuming 1200 and 18000 are included as dimensionless numbers).  In the former case the severity value would have units of inches per second in all three ranges.  In the latter case, the severity value would have dimensions of acceleration (velocity multiplied by 
The word “spectra” is the plural form of the word “spectrum.”  However, in the written description, the Applicant appears to repeatedly use the word “spectra” as a singular noun. For example, spectra is explicitly used in singular form in the instances of “a multi-segment vibration frequency spectra” ([0011]), [0055], [0066]-[0073], [0078]-[0085], and [4325]) and “a severity unit frequency spectra” ([4337]). 
Appropriate correction is required.
Examiner further notes that, in view of the apparent misuse of a plural form, the Examiner will not construe any instance of the term “spectra” in the claims to necessarily refer to more than one spectrum unless further context clearly dictates that a plurality of spectra is meant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 7 recites “calculating a vibration severity unit comprises producing a severity value by multiplying one of a plurality of severity normalizing parameters by a mid-range severity limit and mapping the severity value to one of a plurality of severity unit ranges of the determined segment.”  However, the claim language is either inconsistent with the associated description in the specification or the description does not adequately explain how this step can be performed in a sensible manner. Even originally presented claims can fail to meet the written description requirement when the claims are defined in functional language specifying a desired result and the specification does not  sufficiently described how the result is achieved (see MPEP 2161.01).
Examiner best understands claim 7 to correspond to Fig. 322 and paragraphs [4300]-[4308] in the specification.  The claimed “plurality of normalizing variables” are understood to be the variable M in each of the three discloses ranges.  In Fig. 322, the “acceptable severity limit” is in units of inches per second (i.e. velocity).  M appears to be a dimensionless quantity, equal to either one or a division of one frequency value by another.  Even if M has units of frequency (or inverse frequency), based on the fact that no units are provided for the numbers 1200 and 18000 in Fig. 322, multiplying M by the 
Claims 8-11 depend on claim 7 and are not adequately described for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A method of predicting a service event from vibration data, comprising: capturing vibration data from at least one vibration sensor disposed to capture vibration of a portion of an industrial machine; determining at least one of a frequency, amplitude, and gravitational force of the captured vibration; determining a segment of a multi-segment vibration frequency spectra that bounds the captured vibration based on the frequency of the captured vibration; calculating a vibration severity unit for the captured vibration based on the determined segment and at least one of a peak value of the amplitude or the gravitational force; and generating a signal in a predictive maintenance circuit for executing a maintenance action on the portion of the industrial machine based on the severity unit.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.

Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: capturing vibration data from at least one vibration sensor disposed to capture vibration of a portion of an industrial machine; and generating a signal in a predictive maintenance circuit for executing a maintenance action on the portion of the industrial machine based on the severity unit.  The former limitation amounts to insignificant extra-solution data gathering that does no more than indicate a field of use of vibration analysis.  The latter may also be considered extra-solution activity because a signal “for executing a maintenance action” may amount to 
	Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, the additional limitations amount to insignificant extra-solution activity of data gathering and output of results.  Furthermore the additional elements are conventional in the art, as evidenced by the art of record.  Therefore, claim 1 is directed to an abstract idea without significantly more.
Claim 2 further recites “the segment is determined based on comparing the frequency of the captured vibration to an upper limit and a lower limit of a mid-segment of the multi-segment vibration frequency spectra.”  This is an operation of a comparison, which is a mental process.  Therefore, claim 2 does not amount to significantly more than an abstract idea.
Claims 3 and 5 further detail the division of the vibration frequency spectra into segments, which is abstract, as indicated with respect to claim 1.
Claims 4 and 6 merely give numerical values for the division into segments, which is abstract, as indicated with respect to claim 1.
Claim 7 recites “calculating a vibration severity unit comprises producing a severity value by multiplying one of a plurality of severity normalizing parameters by a mid- range severity limit and mapping the severity value to one of a plurality of severity unit ranges of the determined segment.”  Multiplication is a mathematical operation and 
Claims 8-11 are directed to details concerning calculation of severity normalizing values, which is a mathematical concept.
Claims 12-15 are directed to details concerning which parameters are used to determine severity units.  Since the severity units are mathematically calculated, regardless of which parameters are used, the claims do not amount to significantly more than an abstract idea.
Claim 16-19 further designate the portion of the industrial machine that is monitored.  Nevertheless, these components are generic and are common subjects of vibration analysis, so the claims do not add any unconventional limitation and simply designate field of use.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lofall (US Pat 6484109 – cited in IDS) in view of Cloutier et al. (US PGPub 20150248828 – cited in IDS)

Regarding claim 1, Lofall teaches a method of predicting a service event (performing predictive maintenance, col, 2, lines 25-26) from vibration data, comprising: 
capturing vibration data from at least one vibration sensor (sensor 14 … detect vibration data, col. 10, lines 6-7; accelerometer mounting pads, col. 12, lines 21-23) disposed to capture vibration of a portion of an industrial machine (spectral data pertinent to each major component, col 19, lines 31-34; Component Specific Data Matrices … vibration data in each CSDM, col. 19, line 66 – col. 20, line 6); 
determining at least one of a frequency (analysis of narrow band vibration frequency spectra, col. 4, lines 40-41); Frequency-based spectral data 500 frequency bins of data, col. 18, lines 14-17), amplitude (vibration amplitudes are presented in terms of velocity decibels, col. 17, lines 31-32;  spectral peak’s amplitude, col. 18, lines 4-8; 24 vibration amplitudes at each of the 500 frequency bins of data, col. 18, lines 14-17), and gravitational force of the captured vibration (accelerometer signal that represents the vibration characteristics, col. 13, lines 31-36; vibration … acceleration RMS levels are measured, col. 26, lines 1-3); 
determining a segment of a multi-segment vibration frequency spectra that bounds the captured vibration based on the frequency of the captured vibration (values are computed for the 24 vibration amplitudes at each of the 500 frequency bins of data, col. 18, lines 14-17; frequency range from about 1 kHz to 10kHz, col. 23, lines 58-62);
calculating a vibration severity unit for the captured vibration (compute a relative severity, col. 20, line 6; greater margin beyond these thresholds, indicates a higher degree of fault severity, col. 21, line 3-6; diagnostic score of 17; DIAGNOSTIC SCORE, col. 21, lines 20-27); and 
generating a signal in a predictive maintenance circuit (e.g. display device 22, Fig. 1 and/or any intrinsic circuitry of the CPU, which would drive the display device, as is clear from Fig. 1) for executing a maintenance action on the portion of the industrial machine based on the severity unit (text output reports the current condition of the machine … presents machine repair recommendations, col. 4, lines 10-13; review is completed the ownership would transfer to the maintenance manager, col. 9 lines 22-26; turn the trouble machine over the maintenance mechanic/electrician for repair, col. 11, lines 51-53).
Lofall does not necessarily teach that the vibration severity unit is calculated based on the determined segment and at least one of a peak value of the amplitude or the gravitational force.  
However, Lofall further teaches that each of vibration displacement, velocity, and acceleration (gravitational force) accentuate different frequency ranges (col. 26, lines 1-6).  This teaching indicates segments of the vibration spectra corresponding to displacement, velocity, and acceleration (gravitational force) and implies that the parameter used to determine the severity unit would be best be chosen based on which parameter “accentuates” the frequency segment to which the analyzed vibration frequency corresponds. 
Cloutier provides further teaching indicating that a person of ordinary skill would interpret Lofall in this manner.  Cloutier discloses three segments of a multi-segment vibration spectra (low frequency bandwidth … intermediate frequency bandwidth .. high frequency bandwidths, [0003]; [0038]-[0040]) and teaches that vibration severity is associated with displacement in one segment,  velocity in a second segment, acceleration (gravitational force) in a third segment ([0002]).  Thus, the calculation of vibration severity unit clearly depends on the determined segment and, in at least one of those segments is determined based on gravitational force.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify Lofall such that the vibration severity unit is calculated based on the determined segment and at least one of a peak value of the amplitude or the gravitational force.  Determination of severity based on segment and corresponding units of vibration (e.g. G) would have been obvious for the benefit of improved vibrational analysis by focusing on the parameter that accentuates vibration best in a particular frequency range of interest.

Regarding claim 2, the combination of Lofall and Cloutier makes obvious the method of claim 1.  The combination does not explicitly teach that the segment is determined based on comparing the frequency of the captured vibration to an upper limit and a lower limit of a mid-segment of the multi-segment vibration frequency spectra.
However, both Lofall and Cloutier refer to three different frequency ranges dominated by displacement, velocity, and acceleration, respectively (Lofall, col. 26, lines 1-6; Cloutier, [0038]-[0040]).  Since there are three segments, there are two values that serve to separate the three ranges (e.g. 10 Hz and 1000 Hz, Cloutier, [0038]-[0040]).  Thus, it would have been obvious to compare the frequency of the captured vibration to intermediate frequency bandwidth, Cloutier, [0039]) in order to determine in which segment the captured vibration belongs.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the segment is determined based on comparing the frequency of the captured vibration to an upper limit and a lower limit of a mid-segment of the multi-segment vibration frequency spectra.  Comparison with upper and lower limit would have been obvious because they constitute the known division points between known segments of multi-segment vibration frequency spectra in the art, particularly those consistent with the displacement, velocity, and acceleration based division of Lofall.

Regarding claim 3, the combination of Lofall and Cloutier makes obvious the method of claim 1, wherein a first segment of the multi-segment vibration frequency spectra comprises determined frequency values below a lower limit of a mid-segment of the multi- segment vibration frequency spectra (different levels at different frequency ranges, Lofall, col. 25, lines 1-2; low order range … 10 times rotational rate, Lofall, col. 17, lines 50-51; three parameters accentuate different vibration frequency ranges, Lofall, col. 26, lines 3-6).  As argued with respect to claim 1, the teaching that different parameters accentuate different frequency ranges implies that the mapping to severity unit changes among at least three frequency ranges, with the lower end of the middle range reasonably construed as a “lower limit of a mid-segment.  More generally though, each frequency bin inherently has a lower and upper limit and all bins preceding it would be “below a lower limit.”

Regarding claim 5, the combination of Lofall and Cloutier makes obvious the method of claim 1, wherein a second segment of the multi-segment vibration frequency spectra comprises determined frequency values above an upper limit of a mid-segment of the multi-segment vibration frequency spectra  (different levels at different frequency ranges, Lofall, col. 25, lines 1-2; high order range … 100 times rotational rate, Lofall, col. 17, lines 51-52; three parameters accentuate different vibration frequency ranges, Lofall, col. 18, lines 16-17).  As argued with respect to claim 1, the teaching that different parameters accentuate different frequency ranges implies that the mapping to severity unit changes among at least three frequency ranges, with the upper end of the middle range reasonably construed as an “upper limit of a mid-segment.  More generally though, each frequency bin inherently has a lower and upper limit and all bins preceding it would be “above an upper limit.”

Regarding claim 7, the combination of Lofall and Cloutier makes obvious the method of claim 1, The combination does not necessarily teach that calculating a vibration severity unit comprises producing a severity value by multiplying one of a plurality of severity normalizing parameters by a mid- range severity limit and mapping the severity value to one of a plurality of severity unit ranges of the determined segment.
multiplication by a predetermined bandwidth-dependent constant, [0036]) by a mid-range severity limit (corresponding constant maximum amplitude values in each of the bandwidths can be associated to corresponding vibration severity values, [0036]) and mapping the severity value to one of a plurality of severity unit ranges of the determined segment (e.g. 5 zones ranging from “Very Good” to “Very Rough,”[0047]; VSM value … “Very Good” zone, [0038]).  Cloutier further teaches that this provides the advantage of being able to quickly grasp overall vibration severity without having to independently analyze vibrations in different bandwidths using different analysis methods ([0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that calculating a vibration severity unit comprises producing a severity value by multiplying one of a plurality of severity normalizing parameters by a mid- range severity limit and mapping the severity value to one of a plurality of severity unit ranges of the determined segment.  Use of such a normalization procedure would provide the benefit of allowing operators to quickly grasp overall vibration severity.

Regarding claim 12, the combination of Lofall and Cloutier makes obvious the method of claim 1, wherein a first segment  (vibration amplitude for that frequency, col. 20, line 67) of the multi-segment vibration frequency spectra is divided into a plurality of severity units  (e.g. slight, moderate, serious, extreme, Lofall, col. 22, line 5) based on the amplitude of the captured vibration (Vibration amplitudes … velocity decibels, Lofall, ; vibration amplitudes … compute a relative severity, Lofall, col. 20, lines 1-6; higher amplitude … indicates a higher degree of fault severity, Lofall, col. 21, lines 3-6; “moderate” severity … any number of designated amplitudes, Lofall, col. 21, lines 28-31).

Regarding claim 13, the combination of Lofall and Cloutier makes obvious the method of claim 1, wherein a second segment (acceleration … accentuate different vibration frequency ranges, Lofall, col. 26, lines 1-7) of the multi-segment vibration frequency spectra is divided into a plurality of severity units based on the gravitational force of the captured vibration (vibration signals … accelerometers, Lofall, col. 4, lines 14-20; accelerometer signal the represents the vibration characteristics, Lofall, col. 13, lines 31-36; Fault Detection … Acceleration Levels, Lofall, col. 25, lines 66-67).    Examiner notes that claim13 depends on claim 1, not on claim 12, so “second” segment is merely interpreted as a label and the use of acceleration for any segment or even all segments of the multi-segment vibration frequency spectra is sufficient to meet the claim.

Regarding claim 14, the combination of Lofall and Cloutier makes obvious the method of claim 1, wherein the vibration severity unit is determined based on a peak displacement of the amplitude of the captured vibration (Fault Detection and Diagnosis by Comparison of Displacement, Lofall, col. 25, lines 66-67) for determined vibration frequencies within a first segment of the multi-segment vibration frequency spectra overall vibration displacement … three parameters accentuate different vibration frequency ranges, Lofall, col. 26, lines 1-7).

Regarding claim 15, the combination of Lofall and Cloutier makes obvious the method of claim 1, wherein the vibration severity unit is determined based on gravitational force of the captured vibration for determined vibration frequencies within a second segment of the multi-segment vibration frequency spectra (vibration signals … accelerometers, Lofall, col. 4, lines 14-20; accelerometer signal the represents the vibration characteristics, Lofall, col. 13, lines 31-36; Fault Detection … Acceleration Levels, Lofall, col. 25, lines 66-67).  

Regarding claim 16, the combination of Lofall and Cloutier makes obvious the method of claim 1, wherein the portion of the industrial machine is a moving part (vibration produced by moving parts of machinery … misalignment of shafts, Lofall, col. 1, lines 17-19; isolating the spectral data pertinent to each major component, Lofall, col. 19, lines 31-34; Major component groups … Motors, Lofall, col. 19, lines 54-55; Component Specific Data Matrices … motor, Lofall, col. 19, line 66 – col. 20, line 12).

Regarding claim 17, the combination of Lofall and Cloutier makes obvious the method of claim 1, wherein the portion of the industrial machine is a structural member supporting a moving part (vibration is produced by … worn out bearings, Lofall, col. 1, lines 17-19; Ball bearing wear … CSDM tables, Lofall, col. 20, lines 33-37).

Regarding claim 12, the combination of Lofall and Cloutier makes obvious the method of claim 1, wherein the portion of the industrial machine is a motor  (isolating the spectral data pertinent to each major component, Lofall, col. 19, lines 31-34; Major component groups … Motors, Lofall, col. 19, lines 54-55; Component Specific Data Matrices … motor, Lofall, col. 19, line 66 – col. 20, line 12).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lofall in view of Cloutier as applied to claim 1 above, and further in view of Brenner et al. (US PGPub 20150052985 – cited in IDS).

Regarding claim 19, the combination of Lofall and Cloutier makes obvious the method of claim 1, wherein the portion of the industrial machine is a shaft (vibration produced by moving parts of machinery … misalignment of shafts, Lofall, col. 1, lines 17-19; shaft rate harmonics … serious fault, Lofall, col. 17, lines 38-41).
The combination does not necessarily teach that the shaft is a drive shaft.
However, drive shafts are common subjects of vibrational analysis for detection of mechanical faults in machines as described in Lofall.  For example, Brenner teach detecting vibrations acting on a drive shaft ([0022]) in the context of a predictive maintenance application (detect faults early … maintenance, [0004]; damage to machine elements which induce a rotational vibration can be detected very early, [0019]).  It may also be noted that Brenner is specifically directed to monitoring a drive train of a wind power plant (Abstract), while Lofall generally concerns machines in plants (col. 1, lines 24-28), which indicates that the subject of investigation in Brenner 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Lofall such that the portion of the industrial machine is a drive shaft.  Monitoring a drive shaft would have been an obvious application of Lofall to an art known machine component subject to vibrational analysis, yielding predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6-13 of copending 16/369063 in view of Cloutier et al. (US PGPub 20150248828 – cited in IDS).

Claim 1 of the instant application recites a method that corresponds closely to the intended function of system of copending claim 1.  Capturing vibration data is the stated function of the vibration sensor of copending claim 1, which is “disposed to capture vibration of a portion of the industrial machine.  The step of “determining at least one of a frequency, amplitude and gravitational force” is simply the function of the vibration analysis circuit of copending claim 1.  “Determining a frequency range-specific segment” is understood to be equivalent to the function of the “multi-segment vibration frequency structure,” because mapping the captured vibration is interpreted to mean, determining which segment the frequency of the captured vibration falls within, which is the same as the segment that “bounds the captured vibration data.  “Generating a signal in a predictive maintenance circuit” is consistent with the function of the “signal generating circuit” of copending claim 1.  “Calculating a vibration severity unit” is consistent with the severity unit algorithm of copending claim 1, except it includes the additional requirement that the unit is calculated “based on at least one of a peak value of the amplitude or the gravitational field.”
However, calculating the vibration severity unit based on at least one of a peak value of amplitude or the gravitational field would have been obvious in view of the prior art.  In particular, Cloutier discloses three segments of a multi-segment vibration spectra (low frequency bandwidth … intermediate frequency bandwidth .. high frequency bandwidths, [0003]; [0038]-[0040]) and teaches that vibration severity is associated with 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the application was effectively filed, to modify copending claim 1 such that the severity unit is calculated  “based on at least one of a peak value of the amplitude or the gravitational field.”  Calculation based on gravitational field would have been obvious in light of the art known use of acceleration (having units of g) to assess vibration severity in certain frequency ranges.
Claim 3 is obvious over copending claim 2, because “below a low-end knee threshold-range of the multi-segment vibration frequency spectra” anticipates “below a lower limit of a mid-segment” of the same.  Furthermore, the severity units are “defined for the corresponding vibration frequency segment” as per copending claim 1, so it would have been obvious that the segments are defined by the same ranges specified for severity units in the copending claims.
Claim 5 is obvious over copending claim 4, because “above a high-end knee threshold-range of the multi-segment vibration frequency spectra” anticipates “above an upper limit of a mid-segment” of the same.  Furthermore, the severity units are “defined for the corresponding vibration frequency segment” as per copending claim 1, so it would have been obvious that the segments are defined by the same ranges specified for severity units in the copending claims.
Claims 12-19 add to claim 1 only elements identical to those of copending claims 6-13, respectively.  Therefore, claims 16-19 are obvious over copending claims 10-13 for the same reasons as claim 1.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, 5, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6-13 of copending Application No. 16/684651in view of Cloutier et al. (US PGPub 20150248828 – cited in IDS).

Claims 1, 3, 5, and 12-19 are obvious over copending claims 1, 2, 4, and 6-13 in view of Cloutier for the same reasons provided above with respect to Application No. 16/369063.  The claims of application 16/684651 are identical to those of 16/369063.  Therefore, no further explanation is necessary.
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over both claims 1 and 12 of copending Application No. 16/684687 (reference application).  Claims 3 and 5 are each rejected on the ground of nonstatutory double patenting as being unpatentable over both claims 6 and 17. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 is anticipated by copending claim 1, because “determining at least one of a frequency, amplitude, and gravitational force” is broader than “determining a frequency, a peak amplitude and gravitational force.”  Furthermore, a “vibration severity unit” it broad enough that it may be covered by “vibration severity level.”
Claims 3 and 5 are anticipated by copending claim 6, because each contains a broader subset on the limitations of copending claim 6.
Claim 1 is obvious over copending claim 12, because claim 1 is comprised solely of steps directly associated with the express function of corresponding components of the system of claim 12.  Thus, any operation of the system of copending claim 12 in accordance with its intended function, would meet the claimed method.  Since it is obvious to use a system according to the express purpose for which it is intended, claim 1 is obvious over copending claim 12.
Claims 3 and 5 are obvious over claim 17, because each contains a broader subset on the limitations of copending claim 17, and for the reasons that claim 1 is obvious over claim 12.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over both claim 10 of copending Application No. 16/685518 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is anticipated by copending claim 10, because the only limitation not taught (either expressly or by strictly narrower limitation) in copending claim 1 is that the severity unit is calculated based on at least one of a peak value of the amplitude or the 

Claims 1, 3, and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/685518 in view of Cloutier et al. (US PGPub 20150248828 – cited in IDS).
Claim 1 is taught by copending claim 1, with the exception that the copending claim does not teach that the severity unit is calculated based on at least one of a peak value of the amplitude or the gravitational force, as noted above.
However, calculating the vibration severity unit based on at least one of a peak value of amplitude or the gravitational field would have been obvious in view of the prior art.  In particular, Cloutier discloses three segments of a multi-segment vibration spectra (low frequency bandwidth … intermediate frequency bandwidth .. high frequency bandwidths, [0003]; [0038]-[0040]) and teaches that vibration severity is associated with displacement in one segment, velocity in a second segment, and acceleration (gravitational force) in a third segment ([0002]).  Thus, the calculation of vibration severity unit clearly would be determined based on gravitational force for at least one segment.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the application was effectively filed, to modify copending claim 1 such that the severity unit is calculated  “based on at least one of a peak value of the amplitude or the gravitational field.”  Calculation based on gravitational field would have been 
Claim 3 is obvious over copending claim 7, because “below a low-end knee threshold-range of the multi-segment vibration frequency spectra” anticipates “below a lower limit of a mid-segment” of the same.  Furthermore, the severity units are “based on the determined segment” as per copending claim 1, so it would have been obvious that the segments are defined by the same ranges specified for severity units in the copending claims.
Claim 5 is obvious over copending claim 7, because “above a high-end knee threshold-range of the multi-segment vibration frequency spectra” anticipates “above an upper limit of a mid-segment” of the same.  Furthermore, the severity units are “based on the determined segment” as per copending claim 1, so it would have been obvious that the segments are defined by the same ranges specified for severity units in the copending claims.

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 4 and 6 are allowable over the prior art for the reason that the lower limit and upper limit values of 1200 kHz and 18000kHz, respectively, are not consistent with frequency values of interest in the relevant prior art as they lie well beyond frequencies of typical interest in the related art.  Examiner notes that, while 1200 kHz and 18000 kHz are nominally supported, they may not even correspond to the Applicant’s intended claimed ranges, as the Applicant has also disclosed 1200 cpm and 18000 cpm as frequency values in more detailed sections of the Specification.  These are very different frequencies from those claimed and the Applicant should not assume that allowability of the claimed values in kHz would be transferable to the same numbers in cpm.
Claim 8  is allowable over the prior art for the reason that no teaching or suggestion is found in the prior art to calculate a severity normalizing value by “dividing the frequency of the captured vibration by a low end frequency value of a mid-segment of the multi-segment vibration frequency spectra.” 
Claim 9 depends on claim 8 and is allowable over the prior art for the same reasons.
Claim 10 is allowable over the prior art for the reason that no teaching or suggestion is found in the prior art to calculate a severity normalizing value by “dividing a high end frequency value of a mid-segment of the multi-segment vibration frequency spectra by the frequency of the captured vibration.”
Claim 11 depends on claim 10 and is allowable over the prior art for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Piet et al. (US Pat 5875420) provides relevant teachings regarding normalization factors that depend on frequency of vibration peak.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LIAM R CASEY/Examiner, Art Unit 2862 

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864